Citation Nr: 1547558	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 24, 2009, a rating in excess of 50 percent from September 24, 2009 to April 22, 2014, and a rating in excess of 70 percent thereafter.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective May 19, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.  In a February 2011 rating decision the RO granted a 50 percent rating, effective September 24, 2009, and continued the 30 percent rating prior to that date.  In a July 2014 rating decision the RO granted a 70 percent rating, effective April 22, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014 the Board remanded the Veteran's claim for entitlement to a higher rating for PTSD for further development including a new VA examination.  The Board ordered that the examiner, based on review of the Veteran's documented medical history and assertions, should "indicate whether, at any time since May 19, 2006 - the date of the initial grant of service connection for PTSD - the Veteran's service-connected PTSD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of the severity of the disability at each stage."  While the Veteran was afforded a VA examination in April 2014 that assessed the current nature and severity of his PTSD, the examiner did not provide the requested historical opinion.

When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds a remand is necessary to obtain the requested opinion.

Also, in his September 2015 brief, the Veteran argued that he is unemployable as a result of his PTSD.  After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Also ask the Veteran to furnish any additional information and/or evidence pertinent to the claim for a TDIU, and complete all necessary development.

2. Arrange for the Veteran to undergo a VA mental disorders examination by an appropriate medical professional for evaluation of his service-connected PTSD.  Notify the Veteran and his representative of the date, time, and location of his scheduled examination.  The Veteran should be notified of his scheduled examination via telephone.

The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

The examiner should render an opinion, based on review of the Veteran's documented medical history an assertions as to whether, at any time since May 19, 2006 - the date of the initial grant of service connection for PTSD - the Veteran's service-connected PTSD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of the severity of the disability at each stage.  The examiner should note that the Veteran has been assigned a 30 percent disability rating prior to September 24, 2009, a 50 percent rating from September 24, 2009 to April 22, 2014, and a 70 percent rating thereafter.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




